Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 03/15/2019.
Claims 1-20 are pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “an management service” instead of “a management service”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-17, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2014/0167929 A1) in view of Betz (US 2020/0375012 A1).
Regarding claim 1, Shim discloses a system for enabling users to interact with internet of things (loT) devices ([0016]:  a method in which a home gateway controls home devices in a home network system is provided. The method comprises receiving, from a control station, a request message for executing an operation mode, and broadcasting the request message corresponding to the operation mode to home devices in the home network system) for instructing at least one home device associated with the operation mode.), the system comprising: 
a gateway device enrolled in an management service ([0156]:  the home gateway may determine whether at least one registered user is within a predetermined range from a home at which the home gateway is located.  [0091]: the home gateway may connect to a subscriber server (e.g. management service) of a mobile communication network based on identification information of the mobile station acquired from the mobile station or from the user, thereby authenticating the mobile station );
at least one application executable in the gateway device, wherein the at least one application, when executed, causes  the gateway device to:  detect a client device located within a service range of the gateway device ([0156]:  the home gateway may determine whether at least one registered user is within a predetermined range from a home at which the home gateway is located);
receive a service request from the client device (Shim, [0134]-[0135]:  the mobile station may transmit a request message for executing the corresponding operation mode to the home gateway through the network); and
authenticate the client device by communicating with the management service ([0091]:  home gateway may connect to a subscriber server. Thereby authenticating the mobile station);
cause the service request to be satisfied by interacting with an IoT device in communication with the gateway device ([0135]-[0136]:  request message in the operation 1512, 1514 or 1516 comprises information indicating the operation mode. In an alternative embodiment, the request message comprises information (i.e., comprises macro-instructions) for instructing at least one home device associated with the operation mode).	However, Shim does not discloses a system for enabling users to interact with internet of things (loT) devices in an enterprise.
In an analogous art, Betz discloses a system for enabling users to interact with internet of things (loT) devices in an enterprise ([0009], [0023]:  The lighting systems 5 (IoT devices) can be controlled via the gateway 4 and correspondingly networked with it via the mobile terminal 3… The communication network according to the invention serves to network lighting systems of home and office (e.g. enterprise setting) technology (e.g. lighting system at a workplace) with an application on a mobile terminal device with the aim of controlling the lighting systems in the environment of the mobile terminal via the application on the mobile terminal). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Shim to comprise “a system for enabling users to interact with internet of things (loT) devices in an enterprise” taught by Betz.
One of ordinary skilled in the art would have been motivated because it would have enabled for controlling lighting systems via a gateway 4 and correspondingly networked with it via the mobile terminal (Betz, [0023]).  

Regarding claim 2, Shim-Betz discloses the system of claim 1, wherein the service request comprises a request for data obtained by the IoT device and when executed, the at least one application further causes the gateway device to at least: receive data from the IoT device; and transmit the data to the client device (Shim, [0135]-[0136]:  request message in the operation 1512, 1514 or 1516 comprises information indicating the operation mode. In an alternative embodiment, the request message comprises information (i.e., comprises macro-instructions) for instructing at least one home device associated with the operation mode. The mobile station may receive a response report representing the results of execution according to the request message, from the home gateway, in operation 1518. Then, the mobile station may display the results of the execution on a screen).  

(Shim, [0134]-[0135]:  the mobile station may transmit a request message for executing the corresponding operation mode to the home gateway through the network).

Regarding claim 5, Shim-Betz discloses the system of claim 1, wherein detecting that the client device is located within the service range is based at least in part on a near-field communication (Betz, [0023]:  As soon as the user 2 with his/her mobile terminal 3 is near the gateway 4, the communication network is established, for example using methods suitable for near-field communication such as Bluetooth, NFC, wireless network or similar). The same rationale applies as in claim 1.

Regarding claim 6, Shim-Betz discloses he system of claim 1, wherein when executed, the at least one application further causes the gateway device to at least: determine a permission associated with the client device (Shim, [0083]:  information may include a level of authority of access to the home device. The level of access authority may be a level of allowing access only through the home gateway, a level of allowing access by a registered remote terminal, or a level of allowing access by a remote terminal registered in the home gateway); and determine that the service request can be fulfilled according to the permission (Shim, [0087]:  the remote control application may selectively provide at least one function among an information inquiry through the home gateway, a receiving of an alarm from the home gateway, a partial control of home devices, and an overall control of home devices, according to a level of authority of the mobile station).

Regarding claim 7, Shim-Betz discloses the system of claim 1, wherein when executed, the at least one application further causes the gateway device to at least detect that the client device is outside of the service range of the gateway device (Shim,  fig. 19, [0156]:  the home gateway may determine whether at least one registered user is within a predetermined range from a home at which the home gateway is located, in operation 1908, and if the home gateway determines that the registered user is within the predetermined range from the home, then the home gateway may proceed to operation 1910 to identify and authenticate the user).

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Regarding claims 13 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Betz, as applies to claim 1, in view of Agerstam et al. (US 2020/0021670 A1).
Regarding claim 4, Shim-Betz discloses the system of claim 1.
However, Shim-Betz does not disclose wherein when executed, the at least one application further causes the gateway device to at least: receive a service plugin from the management service, the service plugin providing instructions associated with a service provided by the gateway device; and install the service plugin.
In an analogous art, Agerstam discloses wherein when executed, the at least one application further causes the gateway device to at least: receive a service plugin from the management service (fig. 1, [0026]:  The plugin matching services (e.g. management service) provisions 140 retrieved plugin(s) 142, 144, 146 to the gateway 102), the service plugin providing instructions associated with a service provided by the gateway device ([0023]:  The plugin is authenticated and associated authorization flows executed to allow for the hub/gateway to access the newly added device(s)/service(s); and install the service plugin ([0026]:  The plugin(s) 142, 144, 146 are installed on the gateway 102 and/or device(s) 118, 120, 122, 124 and used by the plugin foundation 106 to communicate with the device(s) 118, 120, 122, 124).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Shim-Betz to comprise “wherein when executed, the at least one application further causes the gateway device to at least: receive 
One of ordinary skilled in the art would have been motivated because it would have enabled to access the newly added device(s)/service(s) by installing plugins on the gateway  (Agerstam, [0023]).  

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Kim et al., US 2017/0013062 A1: Hub Apparatus and Method for Providing Service Thereof. 
Chen et al., US 2018/0184298 A1: Gateway, Gateway Setup Method, and IoT Device Setup Method in IoT System.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446